DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "possibility" in claims 1, 7, 10, 13-14 is a relative term which renders the claim indefinite. The term "possibility" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 2-9, 11-12 are rejected for the same reasons.
The term "mutually same" in claim 3 is a relative term which renders the claim indefinite. The term "mutually same" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "relevance" in claim 5 is a relative term which renders the claim indefinite. The term "relevance" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "degree of applicability" in claims 1-2, 10-11, 13-14 is a relative term which renders the claim indefinite. The term "degree of applicability" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 2-9, 11-12 are rejected for the same reasons.
The term "correspondence relationship" in claims 1-2, 10-11, 13-14 is a relative term which renders the claim indefinite. The term "correspondence relationship" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 2-9, 11-12 are rejected for the same reasons.

Response to Arguments
Applicant's arguments filed 9/27/2021 have been fully considered but they are not persuasive. 

	Regarding the 112 rejection, Applicant argues:
With regard to “relevance” in Claim 5, it is respectfully submitted that this term is not indefinite. The term “relevance” is used in connection with a document describing a relationship between a disease pattern and a plurality of scans. One skilled in the art knows that for a particular disease pattern there are desired types of scans used for performing a diagnosis on the particular disease pattern. Therefore, there exists a “relevance” between the pattern and the scans understood by one skilled in the art. Applicant respectfully submits that “relevance” in Claim 5 is not indefinite and no amendment need be made to Claim 5.
The terms “having the possibility” and “degree of applicability” are also believed to be not indefinite and are understood by one of ordinary skill in the art. In disease diagnosis, a pattern may be obtained of the disease and the pattern may be classified by an index indicating whether the pattern is applicable. For example, as shown in Figure 4, curves are shown of the measurements of the hippocampi including a normal curve and curves at +1 and +2 standard deviations. The measurement of the hippocampi indicates that there is a possibility that the result is related to a disease pattern corresponding to Alzheimer’s disease. On the basis of the index, it is possible to determine whether the subject has or does not have Alzheimer’s disease. Different ranges indicate whether it is possible to perform the differentia! diagnosis process for Alzheimer’s disease.
Thus, the term “possibility of being applicable” is believed to be not indefinite since an example is described in the specification as a disease pattern which may or may not lead to a diagnosis of a disease. An example of the “degree of applicability” of the degree pattern is also given as an index which can be measured and allows determining whether the disease pattern can have applicability in determining whether a disease can be diagnosed. Accordingly, Applicants respectfully submit that the “possibility of being applicable” and the “degree of applicability” are not indefinite since they are sufficiently defined in the context of the specification and are understood by one of skill in the art.
Lastly, Applicants also respectfully submit that “correspondence relationship” is not indefinite and is understood by one skilled in the art. The specification describes the correspondence relationship being related to scans and regions that are used for performing differential diagnosis processes on disease patterns. The correspondence between the scans and the regions is understood by one of skill in the art. For example, one skilled in the art would choose a particular type of scan of a particular region in order to perform a particular diagnosis of the particular disease. Accordingly, Applicants respectfully submit that “correspondence relationship” is not indefinite.
The examiner disagrees because the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847.  The examiner can normally be reached on Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL F BRUTUS/Primary Examiner, Art Unit 3793